Exhibit 10.34
AMENDMENT NO. 3 TO
2005 STOCK INCENTIVE PLAN
OF
NxSTAGE MEDICAL, INC.
The 2005 Stock Incentive Plan (the “Plan”) of NxStage Medical, Inc. is hereby
amended as follows:
Section 4(a) is deleted in its entirety and the following is substituted in its
place:
(a) Number of Shares. Subject to adjustment under Section 9 and to the
additional limitations and restrictions set forth in this Section 4(a), Awards
may be made under the Plan for up to an aggregate of 13,471,495 shares of common
stock, $0.001 par value per share, of the Company (the “Common Stock”). In
addition to the aggregate plan limit, the following limitations and restrictions
apply:
(i) Of the 3,800,000 shares of Common Stock added to the Plan as of October 1,
2007, the maximum number of shares with respect to which Restricted Stock,
Restricted Stock Units and Other Stock-Based Awards may be granted shall be
1,500,000. For the avoidance of doubt, this 1,500,000 share limit does not apply
to Restricted Stock, Restricted Stock Unit and Other Stock-Based Awards made
from the 8,100,000 shares, in the aggregate, that were added to the Plan as of
May 29, 2009 and the Stockholder Approval Date.
(ii) Of the 4,100,000 shares of Common Stock added to the Plan as of May 29,
2009, (A) each share of Common Stock issued or to be issued in connection with
any Award other than a Stock Option or SAR shall be counted against such limit
as 1.23 shares of Common Stock; and (B) each share of Common Stock to be issued
in connection with any Stock Option or SAR shall be counted against such limit
as one share of Common Stock.
(iii) Of the 4,000,000 shares of Common Stock added to the Plan as of the
Stockholder Approval Date (collectively, with the 4,100,000 shares of Common
Stock described above, the “Fungible Pools”), (A) each share of Common Stock
issued or to be issued in connection with any Award other than a Stock Option or
SAR shall be counted against such limit as 1.62 shares of Common Stock; and
(B) each share of Common Stock to be issued in connection with any Stock Option
or SAR shall be counted against such limit as one share of Common Stock.
For purposes of counting the number of shares available for the grant of Awards
under the Plan and under the sublimits contained in Section 4(a) and 4(b),
(i) with respect to SARs, the number of shares of Common Stock subject to an
award of SARs will be counted against the aggregate number of shares of Common
Stock available for issuance under the Plan regardless of the number of shares
of Common Stock actually issued to settle the SAR upon exercise; provided,
however, that SARs that may be settled in cash only shall not be so counted;
(ii) if any Award (A) expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (B) results in any Common Stock not being issued (including as a
result of an independent SAR that was settleable either in cash or in stock
actually being settled in cash), the unused Common Stock covered by such Award
shall again be available for the grant of Awards as one share for each share of
Common Stock subject to a Stock Option or SAR and as 1.62 shares of Common Stock
subject to an Award other than a Stock Option or SAR; provided, however, in the
case of Incentive Stock Options (as hereinafter defined), the foregoing shall be
subject to any limitations under the Code; (iii) shares of Common Stock tendered
to the Company by a Participant to (A) purchase shares of Common Stock upon the
exercise of a Stock Option or SAR or (B) satisfy tax withholding obligations
related to the exercise of a Stock Option or SAR (including shares retained from
the Award creating the tax obligation) shall not be added back to the number of
shares available for the future grant of Awards; (iv) shares of Common Stock
tendered to the Company by a Participant to satisfy tax withholding obligations
for an Award other than a Stock Option or SAR (including shares retained from
the Award creating the tax obligation) shall be added back to the number of
shares available for the future grant of Awards; and (v) shares of Common Stock
repurchased by the Company on the open market using the proceeds from the
exercise of an Award shall not increase the number of shares available for
future grant of Awards.
Section 6(e) is deleted in its entirety and the following is substituted in its
place:
(e) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding SAR granted under the Plan may be amended to
provide a exercise price per share that is lower than the then-current exercise
price per share of such outstanding SAR (other than adjustments pursuant to
Section 9) and (2) the Board may not cancel or repurchase for cash any
outstanding SAR (whether or not granted under the Plan) and grant in
substitution therefor new Awards under the Plan covering the same or a different
number of shares of Common Stock and having a exercise price per share lower
than the then-current exercise price per share of the cancelled SAR.
A new Section 6(f) is added as follows:
(f) Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.
Section 10(f) is deleted in its entirety and the following is substituted in its
place:
(f) Amendment of Award. Subject to compliance with the terms of Section 5(h) and
Section 6(e), the Board may amend, modify or terminate any outstanding Award,
including but not limited to, substituting therefor another Award of the same or
a different type, changing the date of exercise or realization, and converting
an Incentive Stock Option to a Nonstatutory Stock Option, provided that the
Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.

 



--------------------------------------------------------------------------------



 



Section 11(g) is amended by adding the following new sentence at the end:
Amendment No. 3 adopted by the Board of Directors on April 21, 2011 and by the
stockholders on May 26, 2011 (the “Stockholder Approval Date”).
Except as set forth above, the remainder of the Plan remains in full force and
effect.
Adopted by the Board of Directors on April 21, 2011.
Adopted by the Stockholders on May 26, 2011.

 